DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s response was received on 5/3/2021. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.
Terminal Disclaimer
The Applicant’s Terminal Disclaimer submitted on 12/20/21 has been accepted. 

Double Patenting
The nonstatutory double patenting rejection is withdrawn because the Applicant submitted a Terminal Disclaimer.
Allowable Subject Matter
Claims 24-39 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instant claims are to an electrochemical cell comprising an anode, a cathode, and an ion-permeable membrane disposed between the anode and the cathode, wherein at least one of the anode and the cathode includes a slurry electrode composition. The slurry electrode composition comprising solid ion storage compound particles in a liquid electrolyte, and wherein the solid ion storage compound particles are 
The prior art US Patent 4,614,693 to Hashimoto et al. reference discloses a flow cell energy storage system comprising a positive electrode current collector, a negative electrode current collector (4, 2), and an ion-permeable membrane separating (6) said positive and negative current collectors, positioned and arranged to define a positive electroactive zone and a negative electroactive zone and wherein at least one of said positive and negative electroactive zone comprises a flowable semi-solid composition comprising ion storage compound capable of taking up or releasing said ions during operation of the cell, at least one storage tank external to the flow cell for holding, delivering and/or receiving the flowable semi-solid composition (14, 12) and a cut-off valve (24, 34) for reversibly isolating the storage tank from the flow cell. However, the Hashimoto et al. reference does not disclose, nearly disclose or provide motivation to modify the ion storage compound particle to comprise a polydisperse size distribution and the particle packing fraction is at least 50 vol %.
The prior art US Patent 4,784,924 to Savinell et al. discloses a flow cell energy storage system comprising a positive electrode current collector, a negative electrode current collector, and an ion-permeable membrane separating said positive and negative current collectors, positioned and arranged to define a positive electroactive zone and a negative electroactive zone wherein at least one of said positive and negative electroactive zone comprises an aqueous redox solution capable .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725